Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2021 has been entered.
DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 09/30/2021 regarding to the application 16/927,512 filed on 07/13/2020.
Claims 5, 12, and 18 are Previously cancelled; Claims 3, 10, and 16 will be cancelled; and claims 1, 2, 4, 6-9, 11, 13-15, 17, and 19-21 are amended. Claims 1, 2, 4, 6- 9, 11, 13-15, 17, and 19-23 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner s response set forth below.
Applicant’s arguments, see page 11, filed on 09/30/2021, with respect to the “3. Claim Rejections - Obviousness - 35 USC § 103” with “… Claim 1 has been amended to recite, inter alia ‘identifying ... a document having a fixed layout version and a plain text version, wherein the fixed layout version is an image file and the plain text version is a text file’ extracting ... a complete version of the text element depicted in the fixed layout version of the document, from the plain text version of the document’… Independent claims 8 and 14 have been amended similarly…” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, the amendments on the independent claims 1, 8 and 14 have changed the scope, upon further consideration, a new ground of rejection is made as being participated by Bruno.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6 - 9, 11, 13-15, 17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 2, 4, 6-11, 13-15, 17, and 19-23 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

That is, each of independent claims 1, 8, and 14 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “Identifying a document having a fixed layout version and a plain text version…”, “identifying a visual anchor corresponding to a text element10identifyingi…”, “determining edge coordinates of the text element…”, “determining text at a leading edge of the text element… and text at a trailing edge of the text element…, based on the determined edge coordinates” and “extracting a complete version of the text element… utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list suggestion terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “wherein the fixed layout version is an image file and the plain text version is a text file”, and “wherein the complete version of the text element includes the determined text at the leading edge of the text element, the determined text at the trailing edge of the text element, and one or more intervening words between the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element”, The “a image file”, “a text file”, and “one or more intervening words” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an image file”, “a text file”, and “one or more intervening words” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment, and the additional elements of, “identifying”, and “determining” and only amount to extra-solution activities of receiving and identifying data for use in the method and outputting a result (MPEP 2106.05(g)). Furthermore, the “identifying”, and “determining” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.

For the dependent claims with further “… selecting from the group consisting of: one or more particular characters, … particular phrases and images” of claim 2, ‘identifying a first word at edge coordinate… identifying a second word at edge coordinate…” of claim 4, “… identifying at least two words at edge coordinate… identifying at least two words at edge coordinate… ”  of claim 6, “… converting the fixed layout version of the document into…” of claim 7, “… analyzing the plain text version… identifying the determined text element…” of claim 21, “… one or more characteristics include… ” of claim 22, and “… one or more characteristics include…” of claim 23, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. For at least these reasons, the claimed inventions of each of dependent claims 2, 4, 6-7, 9, 11, 13, 15, 17, and 19-23  are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 8-9, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al. (US 9658991 B2, “”Bruno”).
As to claim 1, Bruno discloses A method comprising: 
Identifying, by one or more processors, a document having a fixed layout version and a plain text version, wherein the fixed layout version is an image file and the plain text version is a text file; (Bruno: [col 10 ln 20-33] identifying the ordering of the sections in resulting PDF image (i.e. fixed layout version) file does not coincide with the order of the stateful graphic drawing operations found in original PDF file... repeated extracting and merging of the sections in PDF image (i.e. image file)... results in a final section of text ordered in human-readable fashion (i.e. plain text version) with the order of text (i.e. text file) in the final merged file).
identifying, by one or more processors, a visual anchor corresponding to a text element depicted in the fixed layout version of document utilizing an edge detection analysis; (Bruno: [col 11 ln 23-26, col 16 ln 36-50] Character data, such as text of a paragraph that appears in the bounded rectangular area (i.e. fixed layout), would also be associated with section 320 as well as character metadata (e.g., font size, font color, etc.) (i.e. a visual anchor)… process checks for any other sections between, or partially between, the selected section and the reference section in the overlap range as the bottom edge of the section with a possible downlink).
determining, by one or more processors, edge coordinates of the text element depicted in the fixed layout version of document; (Bruno: [col 11 ln 4-20] The detection of vertical commonality and any intervening sections can be found (determining) by processing section data which follows the row and column positional markers shown overlaid onto PDF image for the actual character data… section data includes the sections unique section identifier, rectangular boundary starting coordinates of section 320 (column 175 and row 0260), and rectangular boundary stopping coordinates of section).
determining, by one or more processors, text at a leading edge of the text element depicted in the fixed layout version of document and text at a trailing edge of the text element depicted in the fixed layout version of document, based on the determined edge coordinates; and (Bruno: [col 10 ln 26-36] the first section (i.e. leading ledge) that appears at the top of PDF image 1 (section 326) is the 26th set of stateful graphics operations found in PDF source file 350. FIGS. 5-7 show how repeated merging of the sections shown in PDF image 1, using the processes results in a final section (i.e. a trailing edge) of text ordered in human-readable fashion).
extracting, by one or more processors, a complete version of the text element depicted in the fixed layout version of document, from the plain text version of the document, utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element, (Bruno: [col 9 ln 22-24, col 10 ln 20-36] extracting the identified sections of the stream of characters from the PDF source… the ordering of the text sections (i.e. complete version) in resulting PDF image 1… the first section (i.e. leading ledge) that appears at the top of PDF image 1 (section 326) is the 26th set of stateful graphics operations found in PDF source file 350. FIGS. 5-7 show how repeated merging of the sections shown in PDF image 1, using the processes results in a final section (i.e. a trailing edge) of text ordered in human-readable fashion)).
wherein the complete version of the text element includes the determined text at the leading edge of the text element, the determined text at the trailing edge of the text element, and one or more intervening words between the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element. (Bruno: [col 10 ln 3-36, col 11 ln 4-10] FIG. 3 shows a resulting rendition of the PDF source from the first section (i.e. leading ledge) that appears at the top of PDF image 1 (section 326) is the 26th set of stateful graphics operations found in PDF source file 350. FIGS. 5-7 show how repeated merging of the sections shown in PDF image 1, using the processes results in a final 

As to claim 2, Bruno discloses The method of claim 1, wherein the visual anchor is a visual depiction of information in the fixed layout version of document, selected from the group consisting of: one or more particular characters, one or more particular phrases, and one or more images. (Bruno: [col 11 ln 23-26 col 1 ln 9-14] Character data, such as text of a paragraph that appears in the bounded rectangular area (i.e. fixed layout), would be associated with section 320 as well as character metadata, e.g., font size (i.e. particular character), font color, etc., (i.e. a visual anchor)… metadata such as a particular characters and graphics… the font, font size, and font color, and a particular character (e.g., “W”, etc.) at that location).
As to claim 7, Bruno discloses The method of claim 1, further comprising: converting, by one or more processors, the fixed layout version of document into the plain text version of the document. (Bruno: [col 8 ln 59-62] FIGS. 3-7 shows a stream of characters are extracted from a PDF source file to form sections that are rendered on an output device).
Regarding claims 8-9, 14-15, and 20 these claims recite the computer program product/system performed by the method of claims 1-2, and 7, respectively; therefore, the same rationale of rejection is applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, and 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Koo et al. (US 9418304 B2, “Koo”).
As to claim 4, Bruno discloses The method of claim 1, wherein determining text at a leading edge of the text element depicted in the fixed layout version of document and text at a trailing edge of the text element depicted in the fixed layout version of document, based on the determined edge coordinates further comprises:
However, Bruno may not explicitly disclose all the aspects identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis.
Koo discloses P202002313US01Page 21 of 27identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and (Koo: [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a 
Koo discloses identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis. (Koo: [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “BANK” as a second word with trailing coordinate of the Text block I in FIG. 5… with a detected boundary of an text block having four points of the coordinates).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bruno and Koo disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koo's recognized each word in a text block using OCR engine was combined with Bruno's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis would be obvious. The motivation to combine Bruno and Koo is to provide a method for recognizing a text block in an object of the captured image of a document effectively. (See Koo [col 1 ln 16-26]).

As to claim 6, Bruno discloses The method of claim 1, wherein determining the text at the leading edge of the text element depicted in the fixed layout version of document and the fixed layout version of document, based on the determined edge coordinates further comprises: 
However, Bruno may not explicitly disclose all the aspects identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis.
Koo discloses identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and (Koo discloses [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “ABC” of “ABC BANK” or “John” of “John Doe” as the first word with leading coordinate of the Text block I in FIG. 5… with a detected boundary of an text block having four points of the coordinates).
Koo discloses identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis. (Koo discloses [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “BANK” of “ABC BANK” or “Doe” of “John Doe” as the second word with leading coordinate of the Text block I in FIG. 5… with a detected boundary of an text block having four points of the coordinates).
Bruno and Koo disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koo's recognized each word in a text block using OCR engine was combined with Bruno's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis would be obvious. The motivation to combine Bruno and Koo is to provide a method for recognizing a text block in an object of the captured image of a document effectively. (See Koo [col 1 ln 16-26]).

Regarding claims 11, 13, 17, and 19 these claims recite the computer program product/system performed by the method of claims 4, and 6, respectively; therefore, the same rationale of rejection is applicable.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Koo and further in view of Koul et al. (US 20170286383 A1, “Koul”).


As to claim 21, Bruno and Koo disclose The method of claim 4, wherein extracting the complete version of the text element depicted in the fixed layout version of document, from the 
However, Bruno and Koo may not explicitly disclose all the aspects of the analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and 
identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics.
Koul discloses analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and (Koul: [0017, 0019] object recognition identifies objects and where are they located in an image including optical character recognition (OCR) (e. g. identifying text, character locations), document structure (i.e. plain text version document) identification such as identifying headings/fonts/structure of text by multiple words… with a scene comprises a document or menu).
The examiner notes that the “plain text version of the document” is not clearly defined, however, the [0009] of the specification recites “identify a text file of the document (e.g., a plain text file version of the document) and extract a text element corresponding to the recorded edge coordinates from the document.” The Koul discloses a document or menu with headings/fonts/structure of text is a “plain text version of the document”.
Koul discloses identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics. (Koul: [0017, 0032] optical character recognition (OCR) (e. g. identifying text, character locations), document structure (i.e. plain text version document) identification such as identifying headings/fonts/structure of text (i.e. more 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bruno and Koo and Koul disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koul's recognized the plain text version document using OCR engine was combined with Bruno in view of Koo's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and 
identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics would be obvious. The motivation to combine Bruno in view of Koo and Koul is to provide a method for capturing image of a scene with assistance to recognize properties of the scene and established feedback for a user effectively. (See Koul [0003]).

As to claim 22, Bruno in view of Koo and Koul discloses The method of claim 21, wherein the one or more characteristics include a number of words in the text element. (Bruno: [col 13 ln 58-59] sets of characters that indicates a text section, such as a paragraph, title, etc.).
As to claim 23, Bruno in view of Koo and Koul disclose The method of claim 21, wherein the one or more characteristics include words in proximity of the text element. (Bruno: [col 16 ln 36-38] the process checks for any other sections between, or partially between, the selected section and the reference section in overlap range (i.e. proximity)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                 /JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176